398 F. Supp. 2d 145 (2005)
Mikeisha BLACKMAN, et al., Plaintiffs,
v.
DISTRICT OF COLUMBIA, et al., Defendants.
No. CIV.A. 97-1629(PLF).
United States District Court, District of Columbia.
September 30, 2005.
Michael J. Eig, Haylie Michelle Iseman, Michael J. Eig & Associates, P.C., Carolyn W. Houck, Chevy Chase, MD, Myrna L. Fawcett, Bonita A. Jones-Moon, Fawcett & Fawcett, Alisa Helene Reff, Drinker Biddle & Reath LLP, Andrew L. Lipps, Ky Elaine Kirby, Swidler, Berlin, Shereff & Friedman, L.L.P., Travis A. Murrell, Murrell & Associates, James E. Brown, James E. Brown & Associates, PLLC, James E. Williams, Elizabeth T. Jester, Jester & Willams, Urenthea McQuinn, Maria L. Merkowitz, DC Office of the Attorney General, Charles A. Moran, Ronald L. Drake, Tamara Lynn Seltzer, Margaret A. Kohn, Donna Lee Wulkan, Anna Elizabeth Jenefsky, Karen D. Alvarez, Arthur Hughes Fawcett, Jr., Lawrence Hart Huebner, Laura Nicole Rinaldi, Matthew I. Fraidin, Jesse P. Goode, Tracy L. Goodman, Washington, DC, Paul Leonard Chassy, Chassy & Chassy, Kensington, MD, Daniel Adlai Katz, Andalman & Flynn, Silver Spring, MD, Sara Dorsch, Baltimore, MD, Ellen Douglass Dalton, Paul S. Dalton, William E. Houston, Dalton, Dalton & Houston, P.C., Alexandria, VA, Diana Marjorie Savit, Savit & Szymkowicz, LLP, Bethesda, MD, Matthew Barry Bogin, Futrovsky, Nitkin & Scherr, Chartered, Rockville, MD, George M. Gates, IV, Greenbelt, MD, for Plaintiffs.
Andrew W. Racca, Steptoe & Johnson, LLP, Cary D. Pollak, Daniel Albert Rezneck, Jeffery Thomas Infelise, Jonathan F. Potter, Martin Lewis Grossman, Melvin W. Bolden, Jr., Robert C. Utiger, Nancy S. Schultz, Robert Ray Rigsby, Office of Corporation Counsel, Charlotte A. Abel, U.S. Attorney's Office, Daniel Herbert Margolis, Patton Boggs LLP, Edward P. Taptich, William Johnson Earl, Jr., Eden Ilene Miller, Shana Lyn Frost, Veronica A. Porter, Office of the Attorney General, Grace Perry-Gaiter, District of Columbia Public Library, Lisa Annette Bell, Cathye Hopkins, Veleter Mazych, Office of the General *146 Counsel, Barbara A. Miller, Birch, Horton, Bittner & Cherot, Washington, DC, Laurie Pouzzner McManus, Arlington, VA, for Defendants.

ORDER
PAUL L. FRIEDMAN, District Judge.
This action was filed under the Civil Rights Act of 1964, 42 U.S.C. § 1983, to enforce the rights of the plaintiff class members under the Individuals with Disabilities Education Act ("IDEA"), 20 U.S.C. §§ 1400 et seq., and Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. §§ 701 et seq. Before the Court are motions for attorneys' fees filed by counsel for several plaintiffs in this matter. Defendants challenge these fee petitions on numerous grounds, some of which (such as the application of the fee caps embodied in the 1998, 1999, 2000 and 2001 District of Columbia Appropriations Acts) are clearly foreclosed by other rulings issued by the Court in this case. With respect to some of the petitions, defendants contest only insignificant portions of the requested fees.
The Court previously has set forth the appropriate analytical framework for determining the award of attorneys' fees and costs in special education cases like this one and does not need to repeat that analysis here. See Blackman v. District of Columbia, Memorandum Opinion and Order, at 2-4 (D.D.C. Oct. 17, 2001) (claim of Van Slade); Blackman v. District of Columbia, 59 F. Supp. 2d 37, 42-44 (D.D.C.1999). The Court also just yesterday issued Memorandum Opinions and Orders resolving several of the outstanding motions for attorneys' fees. These rulings should offer additional guidance to the parties as to the standards the Court would apply in the resolution of any pending or future motions.
Therefore, in the interest of resolving the outstanding motions expeditiously and of conserving the resources of counsel and the Court, it is hereby ORDERED that:
1. The motions for attorneys fees' and costs of [478] Keineth Ewell, [793] Louisa Caroline Wagley, [1357] Berlene Murphy, [1421] Afra Abdullah, et al., [1474] Louisa Caroline Wagley (second motion for fees and costs), [1502] Veronica Lecain-Clark, [1535] Francisco Rosario, and [1542] Barbara Beairs shall be referred to mediation to commence November 1, 2005.
2. If any party believes the resolution of its fee dispute by mediation is not appropriate, that party shall show cause in writing on or before October 14, 2005. See LCvR 84.4(a).
3. The Attorney General for the District of Columbia shall designate a senior attorney from his staff to participate in mediation of these fee disputes in good faith. That individual shall have authority to approve any settlement of attorneys' fees on behalf of defendants or have prompt access by telephone to a person with settlement authority.
4. Upon receipt of this Order, counsel shall contact the Court's Alternative Dispute Resolution Program at (202) 216-7350.
5. The Clerk of the Court shall promptly furnish a copy of this Order to the Circuit Executive who shall designate an experienced mediator.
6. Mediation shall conclude on or before January 16, 2006.
7. Upon settlement of any fee dispute, counsel shall promptly advise the Court of the settlement by filing a stipulation or joint motion and proposed order.
8. The Clerk of the Court shall administratively close motions [478], [793], [1357], [1421], [1474], [1502], [1535], and *147 [1542]. If good cause is shown why any of those motions should not be referred to mediation, or if the mediation period ends and the parties have failed to settle any fee dispute, the motion in question shall immediately be re-opened.
SO ORDERED.